Case 19-13470-amc         Doc 18
                               Filed 08/07/19 Entered 08/07/19 10:42:27                  Desc Main
                               Document     Page 1 of 4
                     IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

In re:
                                                    Chapter 7
DIANA ALUPRANDINI
                                                    No. 19-13470

                Debtor



 APPLICATION OF CHAPTER 7 TRUSTEE FOR AN ORDER AUTHORIZING THE
TRUSTEE TO EMPLOY LAW OFFICE OF ROBERT H. HOLDER, P.C. AS COUNSEL
                                           PURSUANT
                 TO 11 U.S.C. SS 327 AND 328 AND FED. R. BANKR. P. 2014

         Robert H. Holber, Chapter 7 Tmstee (the Trustee ) of the bankruptcy estate of Diana

Alliprandini (the "Debtor") in the above-captioned Chapter 7 case, hereby files this Application

(the "Application") for entry of an Order, pursuant to 11 U.S.C. Sections 327 and 328 and Fed.


R. Bankr. P. 2014, authorizing the employment of Law Office of Robert H. Holber, P.C.


("RHH") as counsel for the Trustee, effective as of the date of this Application. In support of the


Application, the Trustee relies upon the Affidavit of Robert H. Holber (the "Holber Affidavit")

attached hereto as Exhibit A and incorporated by reference, and respectfully represents as


follows:


         1. On May 30, 2019, the Debtors filed a voluntary petition for relief under Chapter 7

of Title 11 of the United States Code (the "Bankruptcy Code").

         2. Thereafter, the Office of the United States Trustee appointed Robert H. Holber as


Interim Chapter 7 Trustee of the Debtor's estate.


         3. The Trustee has selected Law Office of Robert H. Holber, P.C. as his counsel and


requested that it immediately commence work on his behalf. Through this Application, the


Trustee seeks authority to employ RHH.


         4. RHH, with an office in Pennsylvania, has extensive experience and expertise in


bankruptcy and reorganization proceedings. The Trustee seeks the employment of RHH to
Case 19-13470-amc            Doc 18    Filed 08/07/19 Entered 08/07/19 10:42:27            Desc Main
                                       Document     Page 2 of 4


represent it and perform services for the Trustee in connection with carrying out its fiduciary


duties and responsibilities under the Bankruptcy Code consistent with Chapter 7.

             5. The Trustee anticipates RHH will perform the following services in connection


with its retention: (i) assist the Trustee in objecting to exemptions, (ii) assist the Trustee in

selling a mobile home or any other property, (iii) assist the Trustee in employing an accountant;


(iv) give the Trustee legal advice with respect to his powers and duties as Trustee; (v) prepare

necessary applications, answers, orders, reports and other legal papers; (vi) pursue any claims or


matters as the Trustee shall desire; (vii)assist the Trustee with a possible claim against holder of

personal property transferred prepetkion, and (viii) provide any and all other legal services for


the Trustee which may be necessary or desirable in connection with this case.


             6. Robert H. Holber, Esquire, counsel at RHH, has broad-based experience and a


respected reputation in bankruptcy and reorganization proceedings. Through RHH, the Trustee


will have the benefit of such knowledge and experience.


             7. Subject to the approval of this Court, RHH will charge the Trustee for its legal

services on an hourly basis in accordance with its ordinary and customary rates, which are in


effect on the date the services are rendered, subject to periodic adjustment. RHH has advised the


Trustee that the current hourly rates, which will be charged are as follows:


                    Robert H. Holber $250.00 per hour



Hourly rates ofparalegals' rates are $50 per hour. In addition to the hourly rates previously


referred to, RHH customarily charges clients for actual and necessary costs of support services


the firm provides in connection with a representation, including, without limitation, court


reporters, transcripts, computerized research, filing fees, photocopying charges, long distance


telephone calls, facsimile transmissions, messengers, courier mail, temporary services, travel,




7270155 vl
Case 19-13470-amc            Doc 18    Filed 08/07/19 Entered 08/07/19 10:42:27           Desc Main
                                       Document     Page 3 of 4


lodging, and catering for meetings. Some of these services are provided by RHH, In which case


the charges are set by RHH, and others are provided by third party service providers, in which


case the charges are set by the providers. RHH will charge the cost of these expenses in a


manner and at rates consistent with charges generally made to the firm's other clients. All such


charges for which RHH seeks payment are subject to Covrt approval and/or pursuant to any


administrative procediu'es established by Order of the Court.


             8. The Trustee has been advised that RHH will use every effort to staff the

engagement in a cost-effective manner, including utilizing the firm's paralegal assistants to


handle those aspects of the cases that can best be managed by a paralegal.


             9. Based on the Holber Affidavit, the Trustee believes that RHH does not hold any

interest adverse to the Debtor's estate and, while employed by the Trustee, will not represent any


person having an adverse interest in connection with this case.


             10. The Trustee believes that the employment ofRHH is necessary and in the best


interests of the Debtor's estate, enabling the Trustee to carry out his fiduciary duties owed to


creditors under the Bankruptcy Code.


             WHEREFORE, the Trustee respectfully requests the Court to enter the accompanying

Order authorizing employment ofRHH as counsel to the Trustee, pursuant to §§ 327 and 328 of

the Bankruptcy Code, as well as Fed. R. Bankr. P. 2014, with compensation and reimbursement


of expenses to be paid pursuant to §§ 330 and 331 of the Bankruptcy Code, and in accordance

with applicable administrative procedures established by Order of this Court, if any, and for such

other and further relief as the Court deems proper and just.




7270155 v)
Case 19-13470-amc   Doc 18   Filed 08/07/19 Entered 08/07/19 10:42:27         Desc Main
                             Document     Page 4 of 4




Dated:       y/7/                   By:
                                          Robert H. Holber




                                          Chapter 7 Trustee




                                           LAW OFFICE OF ROBERT H. HOLDER,

                                           P.C.



                                                                   ^
                                                                   '"7


                                    By:
                                          Robert H. Holber, Esquire
                                          41 East Front Street
                                          Media, PA 19063
                                          Telephone 610-565-5463
                                          Facsimile 610-565-5474

                                          Proposed Counsel for Robert H. Holber,
                                          Chapter 7 Trustee




7270155 vl
